                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS



JEFFREY ORTIZ OLIVAREZ,

               Plaintiff,

               v.                                             CASE NO. 19-3140-SAC

KEARNY COUNTY JAIL, et al.,

               Defendants.




                               MEMORANDUM AND ORDER
                               AND ORDER TO SHOW CAUSE

       Plaintiff Jeffrey Ortiz Olivarez is hereby required to show good cause, in writing, to the

Honorable Sam A. Crow, United States District Judge, why this action should not be dismissed

due to the deficiencies in Plaintiff’s Complaint that are discussed herein.

1. Nature of the Matter before the Court

       Plaintiff, a state prisoner appearing pro se and in forma pauperis, filed this civil rights

complaint pursuant to 42 U.S.C. § 1983. Although Plaintiff is currently incarcerated at the

Hutchinson Correctional Facility in Hutchinson, Kansas, the claims giving rise to his Complaint

occurred while he was housed at the Kearny County Jail (“KCJ”).

       Plaintiff alleges that during a court appearance Lance Babcock grabbed his face using

excessive force and put his hands over Plaintiff’s mouth to keep him from exercising his First

Amendment rights. Plaintiff alleges that this injured a fractured area below his right eye. Plaintiff

was transported from court back to the KCJ. Plaintiff claims he was denied medical attention and

that “Sheriff David Horner’s act in releasing [him] from his custody 19 days early in order to avoid
                                                 1
medical expenses constituted an unlawful act of cruel and unusual punishment and humiliation.”

(Doc. 1, at 3.)

        Plaintiff names the KCJ and Sheriff David Horner as the sole defendants. Plaintiff seeks

$50,000 in damages.

II. Statutory Screening of Prisoner Complaints

        The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or an employee of a governmental entity. 28 U.S.C. § 1915A(a).

The Court must dismiss a complaint or portion thereof if a plaintiff has raised claims that are

legally frivolous or malicious, that fail to state a claim upon which relief may be granted, or that

seek monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1)–

(2).

        “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48

(1988)(citations omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A court

liberally construes a pro se complaint and applies “less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the court accepts

all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d 910, 913 (10th

Cir. 2006). On the other hand, “when the allegations in a complaint, however true, could not raise

a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 558 (2007).

        A pro se litigant’s “conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,



                                                 2
1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to

relief’ requires more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a

claim to relief that is plausible on its face.” Id. at 555, 570.

        The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court, a

complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant did

it; how the defendant’s action harmed [the plaintiff]; and, what specific legal right the plaintiff

believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d 1158, 1163

(10th Cir. 2007). The court “will not supply additional factual allegations to round out a plaintiff’s

complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New Mexico, 113 F.3d

1170, 1173-74 (10th Cir. 1997) (citation omitted).

        The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007)(citations omitted); see also Smith v. United States,

561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at

1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in

this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in

a complaint: if they are so general that they encompass a wide swath of conduct, much of it

innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to

plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.



                                                   3
Ct. at 1974).

III. DISCUSSION

       1. Detention Facility

       Plaintiff names the KCJ as a defendant. “To state a claim under § 1983, a plaintiff must

allege the violation of a right secured by the Constitution and laws of the United States, and must

show that the alleged deprivation was committed by a person acting under color of state law.”

West v. Atkins, 487 U.S. 42, 48 (1988) (emphasis added). Prison and jail facilities are not proper

defendants because none is a “person” subject to suit for money damages under § 1983. See Will

v. Michigan Dept. of State Police, 491 U.S. 58, 66, 71 (1989); Clark v. Anderson, No. 09-3141-

SAC, 2009 WL 2355501, at *1 (D. Kan. July 29, 2009); see also Aston v. Cunningham, No. 99–

4156, 2000 WL 796086 at *4 n.3 (10th Cir. Jun. 21, 2000) (“a detention facility is not a person or

legally created entity capable of being sued”); Busekros v. Iscon, No. 95-3277-GTV, 1995 WL

462241, at *1 (D. Kan. July 18, 1995) (“[T]he Reno County Jail must be dismissed, as a jail is not

a ‘person’ within the meaning of § 1983.”). Plaintiff’s claims against KCJ are subject to dismissal.

       2. Excessive Force

       Plaintiff does not name Lance Babcock as a defendant, and fails to state a claim of

excessive force under the Eighth Amendment’s Cruel and Unusual Punishments Clause. See

Estate of Booker v. Gomez, 745 F.3d 405, 419 (10th Cir. 2014) (stating that “claims of excessive

force involving convicted prisoners arise under the Eighth Amendment”).                The Eighth

Amendment’s prohibition against “cruel and unusual punishments” applies to the treatment of

inmates by prison officials. See Whitley v. Albers, 475 U.S. 312, 319–21 (1986). Prison officials

violate inmates’ Eighth Amendment rights when they subject them to the “unnecessary and wanton

infliction of pain.” Id. at 319. “[W]henever prison officials stand accused of using excessive



                                                 4
physical force in violation of the Cruel and Unusual Punishments Clause, the core judicial inquiry

is . . . whether force was applied in a good-faith effort to maintain or restore discipline, or

maliciously and sadistically to cause harm.” Hudson v. McMillian, 503 U.S. 1, 6–7 (1992) (citation

omitted). “The Eighth Amendment’s prohibition of ‘cruel and unusual’ punishments necessarily

excludes from constitutional recognition de minimis uses of physical force, provided that the use

of force is not of a sort ‘repugnant to the conscience of mankind.’” Id. at 9–10.

        Plaintiff alleges that Lance Babcock grabbed his face during a court appearance. Not

every isolated battery or injury to an inmate amounts to a federal constitutional violation. See id.

at 9 (stating that not “every malevolent touch by a prison guard gives rise to a federal cause of

action.”) (citing Johnson v. Glick, 481 F.2d 1028, 1033 (2nd Cir. 1973) (“Not every push or shove,

even if it may later seem unnecessary in the peace of a judge’s chambers, violates a prisoner’s

constitutional rights”)). To the extent Plaintiff is claiming excessive force, the claim is subject to

dismissal.

       3. Denial of Medical Care

       Plaintiff alleges that he was released from the KCJ nineteen days early to avoid medical

expenses. Plaintiff fails to state a claim of cruel and unusual punishment. The Eighth Amendment

guarantees a prisoner the right to be free from cruel and unusual punishment. “[D]eliberate

indifference to serious medical needs of prisoners constitutes the ‘unnecessary and wanton

infliction of pain’ . . . proscribed by the Eighth Amendment.” Estelle v. Gamble, 429 U.S. 97, 104

(1976) (citation omitted).

       The “deliberate indifference” standard includes both an objective and a subjective

component. Martinez v. Garden, 430 F.3d 1302, 1304 (10th Cir. 2005) (citation omitted). In the

objective analysis, the deprivation must be “sufficiently serious,” and the inmate must show the



                                                  5
presence of a “serious medical need,” that is “a serious illness or injury.” Estelle, 429 U.S. at 104,

105; Farmer v. Brennan, 511 U.S. 825, 834 (1994), Martinez, 430 F.3d at 1304 (citation omitted).

A serious medical need includes “one that has been diagnosed by a physician as mandating

treatment or one that is so obvious that even a lay person would easily recognize the necessity for

a doctor’s attention.” Martinez, 430 F.3d at 1304 (quoting Sealock v. Colorado, 218 F.3d 1205,

1209 (10th Cir. 2000)).

        “The subjective component is met if a prison official knows of and disregards an excessive

risk to inmate health or safety.” Id. (quoting Sealock, 218 F.3d at 1209). In measuring a prison

official’s state of mind, “the official must both be aware of facts from which the inference could

be drawn that a substantial risk of serious harm exists, and he must also draw the inference.” Id.

at 1305 (quoting Riddle v. Mondragon, 83 F.3d 1197, 1204 (10th Cir. 1996)).

       Plaintiff has failed to allege a serious illness or injury. He claims he was denied medical

attention after his face was grabbed during a court appearance. He only names the Sheriff as a

defendant and bases his claim on the Sheriff’s decision to release him early “to avoid medical

expenses.” He has not alleged that the Sheriff was both aware of facts from which the inference

could be drawn that a substantial risk of serious harm exists, or that he actually drew that inference.

       Plaintiff has not alleged that he was somehow prevented from seeking medical attention

after he was released from the KCJ. It is not even clear that Plaintiff became responsible for his

own medical care after his release, as Plaintiff is currently incarcerated at the Hutchinson

Correctional Facility with the Kansas Department of Corrections providing his medical care.

       Plaintiff has not alleged that the Sheriff created a risk of harm or limited Plaintiff’s ability

to seek self-help or medical attention after he was released. In Coscia v. Town of Pembroke, Mass.,

the court held that:



                                                  6
                 The government’s obligation to prevent avoidable harm by
                 providing medical care during custody is, in other words, a
                 substitute for the responsibility that a reasonable person would bear
                 for himself, if he were not detained. But a substitute duty that
                 obligates the government while a person in custody “must rely” on
                 those who control him does not support liability for harm occurring
                 after release when the individual is no longer forced to rely on
                 authorities who limit action on his own behalf or intervention by
                 others on the outside that would avoid harm. . . . With the restoration
                 of the detainee’s liberty, then, the legal claim of preventive (as
                 distinct from state-created) causation must be taken to have ended.
                 We accordingly hold that in the absence of a risk of harm created or
                 intensified by state action there is no due process liability for harm
                 suffered by a prior detainee after release from custody in
                 circumstances that do not effectively extend any state impediment
                 to exercising self-help or to receiving whatever aid by others may
                 normally be available.

Coscia v. Town of Pembroke, Mass., 659 F.3d 37, 41 (1st Cir. 2011) (footnotes omitted)

(distinguishing situation where a detainee is suicidal and noting that the requirement of effective

opportunity to take action or to be open to action by others prevents a perverse incentive for the

police to avoid liability by releasing an individual attempting suicide); see also Skinner v. Hinds

Cty., Miss., No. 3:10cv358-DPJ-FKB, 2011 WL 4565586, at *6 (S.D. Miss. Sept. 29, 2011)

(“Skinner has not . . . shown a clearly established right to remain in prison for purposes of receiving

medical care.”). Plaintiff’s medical claim is subject to dismissal.

IV. Response Required

       Plaintiff is required to show good cause why his Complaint should not be dismissed for the

reasons stated herein.

       IT IS THEREFORE ORDERED BY THE COURT that Plaintiff                         is      granted   until

December 17, 2019, in which to show good cause, in writing, to the Honorable Sam A. Crow,

United States District Judge, why Plaintiff’s Complaint should not be dismissed for the reasons

stated herein.



                                                   7
IT IS SO ORDERED.

Dated November 26, 2019, in Topeka, Kansas.

                                S/ Sam A. Crow
                                SAM A. CROW
                                SENIOR U. S. DISTRICT JUDGE




                                   8
